—Appeal from a judgment of Erie County Court (D’Amico, J.), entered August 16, 2001, convicting defendant after a nonjury trial of, inter alia, insurance fraud in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed and the matter is remitted to Erie County Court for proceedings pursuant to CPL 460.50 (5).
Memorandum: Defendant failed to preserve for our review his contention that his conviction of attempted grand larceny *904in the third degree (Penal Law §§ 110.00, 155.35) is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Although defendant preserved for our review his further contention that his conviction of insurance fraud in the third degree (Penal Law § 176.20) is not supported by legally sufficient evidence, we conclude that it is lacking in merit (see generally People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s contention, the evidence is legally sufficient to establish that the vehicle that he reported as stolen to his insurance company had a value in excess of $3,000. The sales manager of a car dealership testified that he had recently offered defendant between $10,000 and $10,500 for the vehicle as a trade-in, the insurance company’s investigator testified that the insurance company would have paid defendant approximately $20,000 had the vehicle not been found, and a representative of the bank that had issued defendant a loan on the vehicle testified that the vehicle was sold for $13,300 at auction. Present — Green, J.P., Hayes, Hurlbutt, Gorski and Lawton, JJ.